Citation Nr: 0935825	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from April 1981 
to June 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.  The Veteran had 
a hearing before the undersigned Board Member in February 
2009.  A transcript of that hearing is contained in the 
record.  


FINDING OF FACT

The Veteran does not suffer any additional disability, 
including residuals of a stroke, attributable to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke have not been met. 38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An October 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the October 2006 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the October 2006 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the October 2006 letter was sent to 
the Veteran prior to the May 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Although the Veteran was not provided with notice regarding 
the disability rating and effective date in accordance with 
Dingess, the Board finds this error to be nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the Board has concluded that a 
preponderance of the evidence is against the Veteran's claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board 
decision.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  
Private treatment records from the Cleveland Clinic are also 
of record.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Veteran was afforded a VA 
examination with respect to all of the issues decided herein.

The Veteran's representative has asserted that the issue on 
appeal must be remanded to obtain any existing quality 
assurance records related to the Veteran's current claim.  
The representative contends that the duty to assist requires 
that VA obtain these records.  38 U.S.C.A. § 5103A (West 
2002).  Further, the representative contends that the statute 
governing quality assurance records, 38 U.S.C.A. § 5705(b), 
explicitly allows VA to obtain these records for purposes of 
claim adjudication.  However, the Board disagrees, noting 
that access to such records is restricted to VA employees for 
use "within the department."  38 U.S.C.A. § 5705(b)(5); 
38 C.F.R. § 17.508 (2008).  Since any records obtained would 
become part of the Veteran's claims file, and since the 
Veteran's claims file is accessible by persons outside the 
Department, namely the Veteran and his representative, the 
Board finds that the statute prohibits use of quality 
assurance records in claims adjudication.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

The Veteran in this case asserts that he is entitled to 
compensation under § 1151 for residuals of a stroke which he 
believes should have been detected during a visit he made to 
VA on July 5, 2005.  At that time, the Veteran reported 
numbness and tingling in his right arm.  He was diagnosed 
with cubital tunnel syndrome.  Thereafter, on July 8, 2005, 
the Veteran presented at Cleveland Clinic and was diagnosed 
with a subacute stroke.  

To warrant compensation under 38 U.S.C.A. § 1151, a veteran 
must demonstrate that VA hospital care, medical or surgical 
treatment, or examination resulted in an additional 
disability and that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
attributable to VA.  A veteran may also show that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  38 C.F.R. § 3.361(d) 
(2008).

To determine whether a veteran has additional disability, VA 
compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

An event is not reasonably foreseeable if it is one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2) (2008).  The event need not be completely 
unforeseeable or unimaginable.  Id.

In this case, the Board finds that compensation under § 1151 
is not warranted.  Primarily, the Board relies on a VHA 
opinion dated in July 2009 in which the reviewing physician 
concludes that (1) it is less likely than not that the 
Veteran suffers from additional disability as a result of his 
stroke, and (2) even if the Veteran suffers from additional 
disability, it was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault attributable to VA.  

To support his opinion that the Veteran does not suffer from 
additional disability as a result of his stroke, the 
reviewing physician noted that treatment records from both 
Cleveland Clinic and VA state that the Veteran never required 
physical therapy after his stroke.  Further, the reviewing 
physician noted that treatment records from Cleveland Clinic 
also show that the Veteran was in good shape after his stroke 
and showed little residua.  

Since "little residua" could be construed as some 
additional unidentified disability, the Board also finds that 
even if the Veteran suffered additional disability, such 
disability is not attributable to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.  To support this conclusion, the 
Board again relies on the July 2009 VHA opinion, in which the 
reviewing physician opined that the clinical exam from July 
5, 2005 did not suggest a central nervous syndrome of stroke.  
He noted that the July 5 treatment records indicate that the 
Veteran had normal cranial nerves, reflexes, strength, and 
objective sensation.  Further, he noted that since the 
Veteran initially incurred the numbness and tingling in his 
right arm while leaning on a railing, the VA examiner was 
justified in focusing on the Veteran's peripheral nervous 
system rather than his central nervous system.

The Board acknowledges the Veteran's contention that he 
currently suffers stroke residuals as a result of negligent 
VA treatment.  However, as a layperson, the Veteran is not 
competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  The 
Board also acknowledges the Veteran's statements from his 
February 2009 hearing regarding a possible admission of fault 
by his July 5, 2005 treatment provider.  However, since these 
statements amount to a layperson's recounting of a medical 
professional's opinion, they must be categorically excluded 
from evidentiary consideration.  See Robinette v. Brown, 8. 
Vet. App. 69, 77 (1995) (stating that a layperson's account 
of what a medical professional said is inherently unreliable 
and too attenuated to constitute medical evidence).  

In sum, the Board finds that compensation under § 1151 is not 
warranted because a preponderance of the evidence 
demonstrates that the Veteran did not suffer additional 
disability as a result of his stroke.  Alternatively, the 
Board finds that a preponderance of the evidence demonstrates 
that any additional disability suffered was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault attributable on the 
part of VA.  Since a preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt rule does not 
apply and the Veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


